       Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 1 of 21



                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


PROXENSE, LLC                        )   Civil Action No.: 6:20-cv-879 (ADA)
                                     )
                  Plaintiff,         )   PLAINTIFF’S OPENING CLAIM
                                     )   CONSTRUCTION BRIEF
v.                                   )
                                     )
TARGET CORPORATION                   )
                                     )
                  Defendant.         )




                                         i
812277_1
                                                          Plaintiff’s Opening Claim
                                                                  Construction Brief
               Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 2 of 21




TABLE OF CONTENTS

I.          Introduction ......................................................................................................................... 1

     A.     Proxense’s Breakthrough and Patented Positioning Technology ....................................... 1

          1.     The ’533 Patent Addresses Crowded Airwaves & Prolonged Battery Life.................. 2

          2.     Proxense Used Coordinated Timing for Devices to Give Them Their Time to Talk ... 2

          3.     Proxense’s Technology Used a Timed Wake/Sleep Cycle to Preserve Battery Life ... 4

II.         Procedural background ....................................................................................................... 5

III.        Authority ............................................................................................................................. 6
IV.         Argument ............................................................................................................................ 7

     A.     Time Slot Information......................................................................................................... 8

     B.     Claims 1, 7, 11, and 17 are Not Indefinite ........................................................................ 12

          1.     A POSITA Would Not Struggle with the Scope of Claims 1, 7, 11, and 17 as Issued.

                 13

          2.     Neither the Specification nor the Claims Require the Second Wireless Device to

Communicate with the Server through the First Wireless Device. ............................................... 15

          3.     Reading Preferred Embodiments into the Claims is Improper ................................... 16

V.          Conclusion ........................................................................................................................ 16



TABLE OF AUTHORITIES
Statutes

35 U.S.C. §112 ¶ 2 .......................................................................................................................... 6

Cases

Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016) .......................... 13




                                                                               ii
812277_1
                                                                                                             Plaintiff’s Opening Claim
                                                                                                                     Construction Brief
            Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 3 of 21




Barakan Wireless IP Holdings, L.P. v. Sprint Communs. Co., L.P., 2020 U.S. Dist. LEXIS

   198124, 71-72; 2020 WL 6271162 (E.D. Tex. Oct. 2020) ................................................. 13, 16

BASF Corp. v. Johnson Matthey, Inc., 875 F.3d 1360 (Fed. Cir. 2017) ......................................... 7

Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374 (Fed. Cir. 2015) ................................ 6, 7

Crystal Semiconductor Corp. v. Tritech Microelectronics Int'l, Inc., 246 F.3d 1336, 1348 (Fed.

   Cir. 2001) ............................................................................................................................ 11, 14

EPOS Techs. Ltd. v. Pegasus Techs. Ltd., 766 F.3d 1338 (Fed. Cir. 2014) ................................... 6

GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304 (Fed. Cir. 2014) .................................... 9

Luminara Worldwide, LLC v. Liown Elecs. Co. Ltd., 814 F.3d 1343 (Fed. Cir. 2016).................. 6

Match Grp., LLC v. Bumble Trading Inc., No. 6:18-CV-00080-ADA, 2018 U.S. Dist. LEXIS

   235353, at *19 (W.D. Tex. Dec. 18, 2018) ............................................................................... 13

Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014) ................................................. 7

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) ...................................................... 6, 9, 13




                                                                            iii
812277_1
                                                                                                          Plaintiff’s Opening Claim
                                                                                                                  Construction Brief
            Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 4 of 21




I.      Introduction
        Plaintiff Proxense, LLP’s (“Proxense”) ’533 Patent1 is directed to systems and methods

for a power-efficient solution enabling indoor positioning and wayfinding. Its claims use words

commonly used in the field to describe the metes and bounds of the patented invention.

Defendant Target Corporation (“Target”) seeks to complicate the claims with artificially narrow

constructions and misplaced allegations of indefiniteness. The claims are not indefinite. And,

there is no need for the Court to construe the claims beyond how the Patent Office approved

them.
        Target appears to offer a predictable claim construction posture: propose unnecessarily

narrowing limitations, and attempt to advance a false characterization of the ’533 Patent to

achieve an indefiniteness ruling. Contrary to Target’s position, it is the claims that set the scope

of the invention, not extrinsic expert opinion or limiting embodiments from the specification.

All of the disputed terms and phrases are clear as issued, with plain and ordinary meanings

quickly evident to one of ordinary skill in the art. The claims use plain English words (e.g., ,

“time slot information,” “server”) readily understandable to a person of ordinary skill in the art

(“POSITA”) and that a jury will be able to understand. For these reasons, no construction is

necessary and the claims provide a POSITA with reasonable certainty as to their scope.

        A.       Proxense’s Breakthrough and Patented Positioning Technology
        In 2006, when the ’533 Patent was applied for, Palm and Handspring devices still roamed

the Earth, although they were increasingly encountering a newly evolved, color-screened,

cellular-and-data-enabled Blackberry. The Blackberry pager had already fulfilled its

evolutionary purpose. Bluetooth was on the scene, but was still developing a workable 2.0

specification.




        1
            United States Patent Number 10,455,533 (the “’533 Patent”).

                                                     1
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
         Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 5 of 21




       Today, nearly everyone has a supercomputer in the form of a smart phone in their pocket.

Retailers are all too anxious to guide their customers, and their pocketbooks, through stores (not

to mention developing a beachhead to register their customers’ data and habits onto remote

servers through proprietary apps). Guiding customers through the store is where Proxense’s

technology comes in. Retailers, like Target, put their apps on customers’ smart phones and use

beacons, installed, e.g., , in light fixtures throughout their stores to guide a customer’s experience

to what the customer is looking for, or maybe a “good deal.” Smart phones are a suitable

platform for this technology because of their multiple communication protocols and their ability
to manage beaconing call and response in a relatively non-power intensive manner. Proxense’s

technology helped make this happen.

               1.      The ’533 Patent Addresses Crowded Airwaves & Prolonged Battery Life

       Proxense initially developed its patented technology for the casino gaming industry. To

ensure a secure and entertaining environment, Casinos needed a way to track their inventories

(e.g., , playing chips and money) and their guests around expansive indoor spaces. Proxense’s

solution, as described through various embodiments in the ’533 Patent, uses a fixed location

reader decoder circuit (“RDC”), or multiple RDCs, to interact with a battery-efficient personal

digital key (“PDK”) carried by a user of the system, and a server to receive and provide

information when needed. With lots of inventory and guests moving around a casino, it would

be important that whenever possible the system rely on extremely low power components. Also,

with so many signals being passed around, the system had to avoid wireless collisions and

crosstalk.

               2.      Proxense Used Coordinated Timing for Devices to Give Them Their

               Time to Talk

       Casinos’ desire to simultaneously track and communicate with many individual guests

required placement of many transmitters distributed throughout their gaming floors. This,


                                                      2
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
         Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 6 of 21




however, entailed many different signals sent to different guest devices potentially at the same

time. All this wireless traffic presented a significant risk that these signals would interfere with

one another. That is, with so many devices trying to communicate with each other, it becomes

very difficult to track which device is communicating. Accurate data transfer at a level that

allows a personalized experience for the device holder in this situation would be difficult if not

impossible.

       Proxense’s solution was to allot different specified periods of time in its system for

communication with each different device. Each device in the system was slotted into pre-set
communication windows that did not overlap with the communication windows of any other

device, as shown in Fig. 29 of the ’533 Patent.




       As shown in Figure 29 of the ’533 Patent, each PDK is assigned a superframe SF for its

communications, broken into timeslots (the small rectangles) allotted to a particular PDK for

sending or receiving data. See Declaration of Richard McCaulley (the “McCaulley Decl.”),

Exhibit 1 at Col. 29:13-18. This gave each device its turn to talk, preventing devices from

talking over – and, thus, interfering with – each other.




                                                      3
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
         Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 7 of 21




               3.      Proxense’s Technology Used a Timed Wake/Sleep Cycle to Preserve

               Battery Life

       Proxense needed to provide a durable wireless communication device that did not

require, e.g., , a large battery or frequent recharging. Early localized communication systems,

such as Bluetooth, were notorious for their excessive power consumption. These early Bluetooth

solutions kept their radio frequency (RF) transceivers in an on state to facilitate scanning for

connections, which resulted in rapid battery drain. Frequent battery replacement or recharging

was a hassle that casinos could not bear.




       Proxense’s solution was elegant. A low powered PDK receives a beacon signal from a

fixture-based RDC that would put the PDK in contact with a server. To maximize its battery

life, the PDK would “sleep” by default, i.e., maintain the transceiver of wireless RF MAC and

PHY device 82 in Fig. 5 of the ’533 Patent in a low-power state so that no transmission or

reception occurs. Then, the transceiver will “wake up” on a set timed schedule to look for a

signal on a particular channel from an RDC. If a signal wasn’t available, the PDK would

increase its channel number and look again for the beacon signal. After the PDK either found a

compatible beacon signal or heard nothing, it would reset its timer and return to sleep. The

generally exemplary process is depicted in Fig. 26 of the ’533 Patent.


                                                     4
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
         Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 8 of 21




       An example of a wireless device in Proxense’s system is a PDK. The ’533 Patent offers a

broad description for a PDK: “a portable wireless device that may be conveniently carried by an

individual to facilitate wireless tracking and/or allow the individual to wirelessly access various

applications, assets, and/or services.” See McCaulley Decl., Exhibit 1 at Col. 6:30-47. The

user’s PDK may be any wireless device that may be worn or carried by a user, including a

cellular phone. Id. The exemplary PDK is contemplated as a multi-functional device, capable of

robust communication. See McCaulley Decl., Exhibit 1 at Col. 9:24-31 (“However, in one or

more embodiments, the PDK 80 may be capable of communicating according to one or more

different wireless protocols.”).

II.    Procedural background
       Proxense filed this lawsuit on September, 22, 2020. Following a motion to dismiss from

Target, Proxense filed an amended complaint (Docket No. 15) on December 14, 2020. Target

also moved to dismiss Proxense’s amended complaint; Proxense opposes the motion and has

briefed its positions. The Court has not yet ruled on the motion. Pursuant to the Court’s

February 16, 2021 Scheduling Order, a Markman Hearing is scheduled for August 2, 2021 and

fact discovery opens the next day. Trial in this case is presently set to begin on May 2, 2022.


                                                     5
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
         Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 9 of 21




III.   Authority
       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

to which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303,

1312 (Fed. Cir. 2005) (citation omitted). “Absent lexicography or disavowal, we do not depart

from the plain meaning of the claims.” Luminara Worldwide, LLC v. Liown Elecs. Co. Ltd., 814

F.3d 1343, 1353 (Fed. Cir. 2016). “To act as a lexicographer, a patentee must ‘clearly set forth a

definition of the disputed claim term’ and ‘clearly express an intent to redefine the term.’” Id.

(citation omitted). “While such disavowal can occur either explicitly or implicitly, it must be
clear and unmistakable.” Id. “[T]he ordinary meaning of claim language as understood by a

person of skill in the art may be readily apparent even to lay judges, and claim construction in

such cases involves little more than the application of the widely accepted meaning of commonly

understood words.” Phillips, 415 F.3d at 1314.

       The specification is the “single best guide to the meaning of a disputed term.” Id. at 1315.

While Courts may rely on extrinsic evidence, it is “less significant than the intrinsic record in

determining ‘the legally operative meaning of claim language.’” Id. at 1317 (citation omitted).

Be that as it may, it remains improper to import preferred embodiments from the specification

into the claims where the claims have a plain meaning. EPOS Techs. Ltd. v. Pegasus Techs. Ltd.,

766 F.3d 1338, 1344 (Fed. Cir. 2014)(finding that the preferred embodiment should not limit a

claim term).

       “A patent must ‘conclude with one or more claims particularly pointing out and distinctly

claiming the subject matter which the applicant regards as [the] invention.’” Biosig Instruments,

Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir. 2015) (quoting 35 U.S.C. §112 ¶ 2). “[T]he

Supreme Court held that ‘[t]o determine the proper office of the definiteness command, . . . we

read § 112, ¶ 2 to require that a patent's claims, viewed in light of the specification and

prosecution history, inform those skilled in the art about the scope of the invention with


                                                      6
812277_1
                                                                           Plaintiff’s Opening Claim
                                                                                   Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 10 of 21




reasonable certainty.’” Id., at 1378 (Fed. Cir. 2015) (quoting Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014)). A challenger has the burden of proving

indefiniteness by clear and convincing evidence. BASF Corp. v. Johnson Matthey, Inc., 875 F.3d

1360, 1365 (Fed. Cir. 2017).

IV. Argument
       The disputed claim terms are found in independent claims 1 (a system) and 11 (a

method), and their respective dependent claims 7 and 17. The claims are reproduced here, for

convenience. The disputed terms are italicized and underlined.


               1. A system comprising:
               a first wireless device having a known physical location, the first
               wireless device including;
               a first wireless transceiver configured to transmit a beacon including
               a source identifier, the source identifier indicating a source of the
               beacon;
               a second wireless device including:
               a second wireless transceiver having an active mode in which power
               is consumed, and a sleep mode in which power is conserved;
               a timer operatively coupled to the second wireless transceiver used
               to indicate when to switch from sleep mode to active mode based on
               time slot information;
               processing circuitry operatively coupled to the second wireless
               transceiver and the timer, the processing circuitry arranged to switch
               the second wireless transceiver from the sleep mode to the active
               mode in response to input from the timer, the processing circuitry
               also arranged to monitor a first channel for the beacon during the
               active mode and, subsequently, to increase a channel number to a
               second channel and to reset the timer; and
               a server configured to receive data from the second wireless device
               when in proximity to the first wireless device.

               7. The system of claim 1, further the server is configured to gather
               information from the second wireless device.

               11. A method comprising:
               switching a wireless transceiver from a sleep mode in which power
               is conserved to an active mode in which power is consumed


                                                     7
812277_1
                                                                         Plaintiff’s Opening Claim
                                                                                 Construction Brief
       Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 11 of 21




             responsive to an expiration of a timer, the timer indicating when to
             switch from sleep mode to active mode based on time slot
             information,
             monitoring a first channel for a beacon during the active mode,
             wherein the beacon includes a source identifier, the source identifier
             indicating a source of the beacon, the source of the beacon having a
             known physical location;
             increasing a channel number to a second channel;
             subsequent to increasing the channel number to the second channel,
             resetting the timer;
             receiving, from a first wireless device, the beacon including the
             source identifier, the source identifier indicating the source of the
             beacon; and
             sending data to a server, when in proximity to the first wireless
             device.

             17. The method of claim 11, wherein the server is configured to
             gather information from a second wireless device, the second
             wireless device including the wireless transceiver.


      The disputed claim terms and the parties’ respective positions are reproduced below:

      A.     Time Slot Information
     Claim Language (terms at issue in italics and          Proxense’s         Target’s Position
                      underlined)                            Position
[1.d] a timer operatively coupled to the second         No construction is     “the
wireless transceiver used to indicate when to switch    necessary; plain       predetermined
from sleep mode to active mode based on time slot       and ordinary           period of time
information;                                            meaning                between the start
                                                                               of two
                                                                               successive
                                                                               beacons from the
                                                                               first wireless
                                                                               transceiver”
[11.a] switching a wireless transceiver from a sleep    No construction is     “the
mode in which power is conserved to an active mode      necessary; plain       predetermined
in which power is consumed responsive to an             and ordinary           period of time
expiration of a timer, the timer indicating when to     meaning                between the start
switch from sleep mode to active mode based on time                            of two
slot information,                                                              successive
                                                                               beacons from the
                                                                               first wireless
                                                                               transceiver”

                                                   8
812277_1
                                                                       Plaintiff’s Opening Claim
                                                                               Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 12 of 21




       There is no need or legal basis to construe “time slot information” beyond its plain and

ordinary meaning. It appears that Target searched the ’533 Patent’s specification and file history

but did not find the definition it wants to avoid infringement. So, Target departed from the ’533

Patent to find something more suitable in extrinsic evidence. Unfortunately for Target’s

position, this is not the law. The claims, along with the specification, provide sufficient

information for a POSITA to understand the claims’ plain meaning. There is no need here for

extrinsic evidence to explain the claims. And, only in the exacting circumstances where a
patentee acts as lexicographer, or there was a clear disavowal should the claims be interpreted to

mean something other than their plain and ordinary meaning. See, e.g., GE Lighting Sols., LLC

v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014). The patentee did not act as a

lexicographer and there is no clear disavowal that would support changing the meaning of the

claims from what is already provided.

       Target’s proposed construction leads to a specific embodiment of the broader claimed

invention claimed by the ’533 Patent. Reading the claims to require “two successive beacons

from the first wireless transceiver” suggests a synchronization between the first and second

wireless devices that may be present, but is not required by the claims. Target’s proposed

construction, on its face, contemplates only communication between beacon sender and beacon

receiver. This neglects other communications that are both encompassed by the claims and

described in the specification and ties the duration of a time slot to beacons send to a PDK from

an RDC when there is no reason to do so. See, e.g., The Declaration of Kurt Humphrey (the

“Humphrey Decl.”), ¶¶ 22, 24. The construction implies limitation of the claims to bi-directional

communication between the first and second wireless devices.

       The requirement for bi-directional communication is not in the claims and should not be

imported to the claims. First, context of the claims already provides a clear understanding of


                                                     9
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 13 of 21




what is meant by “time slot information.” Phillips, 415 F.3d at 1314 (“the context in which a

term is used in the asserted claim can be highly instructive.”). Second, the claims do not limit

themselves to such a specific read. Third, neither the ’533 Patent’s specification nor its

prosecution history suggest that such a limitation is necessary. Fourth, a POSITA would not

expect such a limitation.

       The plain language and the context of the claims provide clarity for “time slot

information.” Limitation 1.d, for example, provides “a timer operatively coupled to the second

wireless transceiver used to indicate when to switch from sleep mode to active mode based on
time slot information.” McCaulley Decl., Exhibit 1 at Col. 41:51-53. Thus, “time slot

information” is clearly understood as a basis for the claimed timer switching the second wireless

transceiver from sleep mode to active mode. Limitation 11.a presents effectively the same

situation. In both claim 1 and 11, “time slot information” provides the basis for the timer

switching a wireless transceiver from a sleep mode to a wake mode and does not need further

construction.

       Staying with the express claim language, neither claim 1 nor 11 require Target’s

proposed limitation. To the contrary, the claims allow for other communications besides bi-

directional communication between the first and second wireless devices. Although in practice,

an embodying second wireless device may respond to the first wireless device, nothing in the

claim requires such a back and forth. As further discussed below in connection with Target’s

indefiniteness allegation, even the last “server” limitations of claim 1 and 11 do not require the

second wireless device to communicate through the first wireless device. For example, claim 1

provides in limitation 1.f: “…a server configured to receive data from the second wireless device

when in proximity to the first wireless device.” McCaulley Decl., Exhibit 1 at Col. 42:28-32.

The claim only requires that a server receives data from the second wireless device. An

intermediate step of sending the data back to the server through the first wireless device may be


                                                    10
812277_1
                                                                         Plaintiff’s Opening Claim
                                                                                 Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 14 of 21




permissible, but it is not necessary. See, e.g., Crystal Semiconductor Corp. v. Tritech

Microelectronics Int'l, Inc., 246 F.3d 1336, 1348 (Fed. Cir. 2001) (“In the parlance of patent law,

the transition “comprising” creates a presumption that the recited elements are only a part of the

device, that the claim does not exclude additional, unrecited elements.”).

       The ’533 Patent’s specification and prosecution history support a plain and ordinary read

of “time slot information.” The ’533 Patent’s specification provides that “a ‘timeslot’ is defined

as a period of time that information is communicated between two devices.” McCaulley Decl.,

Exhibit 1 at Col. 13:20-22. This is consistent with a POSITA’s plain and ordinary understanding
of “time slot information.” Humphrey Decl., ¶¶ 18-20. Target’s narrowing construction comes

from an outside source and does not appear to have any connection to the ’533 Patent’s teaching

in this respect. McCaulley Decl., Exhibit 2 at Target-Proxense-PA_0011065 (“Network devices

that wish to communicate with the PAN coordinator must attempt to do it in the time between

two successive beacons. This period of time is called the contention access period (CAP).”)

(emphasis added to indicate similarity between Target’s extrinsic evidence and Target’s

proposed construction). Extrinsic treatises can be helpful to understand the underlying

technology, but it is not necessary to depart from the intrinsic evidence of the ’533 Patent. The

’533 Patent claims and specification are straightforward and are consistent with a POSITA’s

expectations. Humphrey Decl., ¶¶ 18-20, 25-28.

       Target will likely advance its false narrative that the specification and prosecution history

disclose a PDK that cannot communicate with a server and that only communicates with the

beacon sending RDC. This is nothing more than a false narrative and clings to specific

embodiments in an effort to import unnecessary limitations into the claims. Nothing in the

specification or prosecution history contains a disavowal of scope suggesting the PDK must only

communicate with the RDC. And, the specification describes a sophisticated PDK in an

environment that allows the PDK to communicate directly with the claimed server. See, e.g.,


                                                    11
812277_1
                                                                         Plaintiff’s Opening Claim
                                                                                 Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 15 of 21




McCaulley Decl., Exhibit 1 at Col. 6:40-47 (PDK may be, e.g., a cell phone), Cols. 9:14-10:14

(PDK may talk to external RF devices and may communicate according to one or more different

wireless protocols), Col. 10:21-38 (PDK may be granted direct access to a server by a gatekeeper

RDC), Col. 15:15-21 (PDK may have access to the back-end server); see Humphrey Decl., ¶ 22.

       Given the express claim language, the specification support, and the lack of any clear

disavowal, a POSITA would not expect to find the claims limited to a bi-directional

communication environment. Humphrey Decl., ¶ 22. The claims are clear as they are drafted

and fully capable of being understood according to their plain and ordinary meaning. If the
Court is disposed to construe claims 1 and 11 based on the timeslot definition in the ’533

Patent’s specification (“a period of time that information is communicated between two

devices”), that is acceptable. However, Proxense maintains that the original claim language

(“time slot information”) will be easier for a jury to understand than “a period of time that

information is communicated between two devices information” or “information about a period

of time that information is communicated between two devices.”

       B.      Claims 1, 7, 11, and 17 are Not Indefinite
      Claim Language (terms at issue in italics and            Proxense’s        Target’s Position
                        underlined)                             Position
 [1.f] a server configured to receive data from the
 second wireless device when in proximity to the first
 wireless device.
 7. The system of claim 1, further the server is
 configured to gather information from the second
                                                           Not indefinite;
 wireless device.
                                                           plain and ordinary    Indefinite
 [11.f] sending data to a server, when in proximity to
                                                           meaning
 the first wireless device.
 17. The method of claim 11, wherein the server is
 configured to gather information from a second
 wireless device, the second wireless device including
 the wireless transceiver.




                                                    12
812277_1
                                                                         Plaintiff’s Opening Claim
                                                                                 Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 16 of 21




       Proxense expects Target to argue that a POSITA, reading the intrinsic evidence,

particularly in view of the ’533 Patent’s specification, would have no informed and confident

choice among multiple possible meanings for claims 1, 7, 11, and 17 of the ’533 Patent. Target’s

position is wrong and should be rejected; the claims are not indefinite. As an initial matter, the

claims do not reasonably present multiple possible meanings. Second, Target’s characterization

of the ’533 Patent’s specification is factually wrong. Third, Target’s attempt to read preferred

embodiments from the ’533 Patent specification into the claims is legally improper. Further

weighing against all of this is the heavy burden of clear and convincing evidence that a POSITA
would not have reasonable certainty of a claim’s scope required for indefiniteness. Akzo Nobel

Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1344 (Fed. Cir. 2016) (requiring clear and

convincing evidence that a person skilled in the art would not understand a claim’s scope with

reasonable certainty); Match Grp., LLC v. Bumble Trading Inc., No. 6:18-CV-00080-ADA, 2018

U.S. Dist. LEXIS 235353, at *19 (W.D. Tex. Dec. 18, 2018). Target cannot carry this burden in

light of what the ’533 Patent claims, discloses, and how a POSITA would understand the ’533

Patent. Claims 1, 7, 11, and 17 of the ’533 Patent are not indefinite.

               1.      A POSITA Would Not Struggle with the Scope of Claims 1, 7, 11, and 17

               as Issued.

       Target is trying to complicate straight forward claim language. Claim 1 requires a server

that receives data from the second wireless device when the second wireless device is in

proximity to the first wireless device. Claim 11 requires sending data to a server, when the

claimed wireless transceiver is in proximity to the first wireless device. These limitations would

not cause a POSITA to struggle in comprehending the scope of the invention with reasonable

certainty. Humphrey Decl., ¶¶ 25-27.

       The ’533 Patent’s claim language and specification provides the necessary context for

this certainty. See, e.g., Barakan Wireless IP Holdings, L.P. v. Sprint Communs. Co., L.P., 2020


                                                    13
812277_1
                                                                         Plaintiff’s Opening Claim
                                                                                 Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 17 of 21




U.S. Dist. LEXIS 198124, 71-72; 2020 WL 6271162 (E.D. Tex. Oct. 2020)(citing Phillips, 415

F.3d at 1314 (“the context in which a term is used in the asserted claim can be highly

instructive.”)). For example, the first wireless device of claim 1 has a known physical location

and it may be a fixed location. See, e.g., McCaulley Decl., Exhibit 1 at Claim 3. The second

wireless device of claim 1 may be a mobile device, such as a watch, a mobile computing device,

or a cellular phone. See, e.g., McCaulley Decl., Exhibit 1 at Claims 8 and 9. A POSITA would

understand a server as something that would calculate and track relative locations between, e.g.,

the wireless devices. See, e.g., McCaulley Decl., Exhibit 1 at Claim 2. But, a POSITA would
not expect a server itself to move or be responsible for generating proximity data in the first

instance. Humphrey Decl., ¶ 25. Accordingly, it would be clear to a POSITA that the last

limitation of claim 1 deals with a server receiving data from the second wireless device when the

second wireless device is in proximity with the first wireless device. Id.

       Likewise, for claim 11: a first wireless devices sends a beacon where the beacon has a

known physical location. See, e.g., McCaulley Decl., Exhibit 1 at Claim 11. The wireless

transceiver may be integrated into a wireless device, such as a watch, a mobile computing device

or a cellular phone. See, e.g., McCaulley Decl., Exhibit 1 at Claims 18, 19. Again, a POSITA

would not expect a server to move itself or be responsible for generating proximity data in the

first instance and would not consider that the server needs to be in proximity to the first wireless

device. Humphrey Decl., ¶ 25. Instead, a POSITA would understand that the claimed method

requires sending data to the server when the wireless transceiver is in proximity to the first

wireless device. See, e.g., McCaulley Decl., Exhibit 1 at Claim 11.

       The claim language is silent on the specific path by which the server receives data.

Claim 1 and claim 11 are both open-ended claims using the transitional phrase, “comprising.”

See, e.g., Crystal Semiconductor Corp. v. Tritech Microelectronics Int'l, Inc., 246 F.3d 1336,

1348 (Fed. Cir. 2001) (“In the parlance of patent law, the transition "comprising" creates a


                                                     14
812277_1
                                                                          Plaintiff’s Opening Claim
                                                                                  Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 18 of 21




presumption that the recited elements are only a part of the device, that the claim does not

exclude additional, unrecited elements.”). Target should not be allowed to import limitations to

these claims in the form of preferred embodiments where there is no basis for doing so.

       Claim 7 is apparently subject to a minor typographical/grammatical error (“…further the

server is configured to…”). McCaulley Decl., Exhibit 1 at Claim 7. Likely, the claim should

read: “The system of claim 1, wherein the server is further configured to…” This would be of

little consequence to a POSITA. Humphrey Decl., ¶ 28. First, the error is not so drastic to make

the claim unreadable. Second, the corollary method claim, claim 17, would provide a contextual
clue for a POSITA looking for more to clarify the server’s configuration (“…wherein the server

is configured to gather information from a second wireless device…”). McCaulley Decl.,

Exhibit 1 at Claim 17.

               2.        Neither the Specification nor the Claims Require the Second Wireless

               Device to Communicate with the Server through the First Wireless Device.

       Target’s indefiniteness argument appears to be an attempt to insert a limitation that the

claimed second wireless device must communicate directly (e.g., , apparently without

intervening network infrastructure) with the server and limit the second wireless device’s

communication with the server to a path including the beacon sending first wireless device.

Target states, “[i]ndeed, in the specification of the Asserted Patent (including all priority

documents), the Plaintiff never discloses a server receiving data directly from the wireless

device that it refers to as the ‘PDK’, which Plaintiff has conceded in this case is the ‘second

wireless device’ of the Asserted Claims.” McCaulley Decl., Exhibit 3. This must be rejected as

there is no limitation requiring direct communication between the second wireless device without

network infrastructure and the ’533 Patent’s specification does not limit the communication path

as Target falsely alleges. To the contrary, the ’533 Patent’s specification provides various

examples of the second wireless devices in communication with a server. See, e.g., McCaulley


                                                     15
812277_1
                                                                           Plaintiff’s Opening Claim
                                                                                   Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 19 of 21




Decl., Exhibit 1 at 6:28-7:37, 10:21-38, 15:15-21, 30:29-51, 37:16-57; Humphrey Decl., ¶ 22.

And, no POSITA would expect a second wireless device (or a PDK) to communicate with a

server without adequate network infrastructure, including using infrastructure such as RDCs to

reach a server. Humphrey Decl., ¶ 26; See, e.g., McCaulley Decl., Exhibit 1 at 10:21-38.

Target’s characterization of the ’533 Patent’s disclosure has to be wrong because, at the very

minimum, in January 2006 the ’533 Patent explicitly discloses that the PDK could be a cell

phone communicating over multiple communication protocols in a time when cell phones readily

communicated with servers through various network infrastructure. See, e.g., McCaulley Decl.,
Exhibit 1 at 6:43-47; 9:14-32.

               3.     Reading Preferred Embodiments into the Claims is Improper

       Target’s characterization of the’533 Patent specification cannot be allowed to

unnecessarily limit the ’533 Patent’s claims. This is because, as established above, Target’s

characterization is based on a wrong reading of the specification, and because, as a matter of law,

a preferred embodiment should not be imported into the claims. Target is trying to import a

limitation that forces a particular communication path between the second wireless device and

the server. As established, no specific communication path is required by the claims. The

specification does not contain any clear disavowal of claim scope in this respect. Proxense

should not now be punished with a limited claim scope based on Target’s self-serving

characterization of the specification. See, e.g., Barakan Wireless IP Holdings, L.P. v. Sprint

Communs. Co., L.P., 2020 U.S. Dist. LEXIS 198124, 71; 2020 WL 6271162 (E.D. Tex. Oct.

2020) (finding the context of the claims more instructive to understanding the claims than

preferred embodiments from the specification).

V.     Conclusion
       The ’533 Patent’s claims are clear and provide certainty of their coverage as they are

drafted. There is no need for the Court to import Target’s proposed claim construction for “time


                                                    16
812277_1
                                                                        Plaintiff’s Opening Claim
                                                                                Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 20 of 21




slot information.” And, the claims are not indefinite; they provide a POSITA reasonable

certainty on their own. The specification’s underlying description would not confuse a POSITA

as to the claims’ coverage. The Court should apply a plain and ordinary meaning to the claims

and should not find them indefinite.




       Date: May 24, 2021                   Respectfully submitted,


                                                   /s/ Robert Christopher Bunt
                                                   Robert Christopher Bunt
                                                   State Bar No. 00787165
                                                   Charles Ainsworth
                                                   State Bar No. 00783521
                                                   PARKER, BUNT & AINSWORTH, P.C.
                                                   100 E. Ferguson, Suite 418
                                                   Tyler, TX 75702
                                                   903/531-3535
                                                   E-mail: rcbunt@pbatyler.com
                                                   E-mail: charley@pbatyler.com

                                                   RICHARD T. MCCAULLEY, JR. (pro
                                                   hac vice)
                                                   HALEY GUILIANO LLP
                                                   111 North Market Street
                                                   Suite 900
                                                   San Jose, CA 95113
                                                   (669) 213-1071
                                                   richard.mccaulley@hglaw.com
                                                   COUNSEL for PLAINTIFF




                                                  17
812277_1
                                                                      Plaintiff’s Opening Claim
                                                                              Construction Brief
        Case 6:20-cv-00879-ADA Document 26 Filed 05/24/21 Page 21 of 21




                                   CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to

electronic service are being served this 24th day of May, 2021, with a copy of this document via

the Court’s CM/ECF system.

                                                    /s/ Robert Christopher Bunt
                                                    ROBERT CHRISTOPHER BUNT




                                                   1
812277_1
                                                                       Plaintiff’s Opening Claim
                                                                               Construction Brief
